United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3656
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Phillip Edward White

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                             Submitted: June 15, 2020
                            Filed: September 11, 2020
                                  [Unpublished]
                                  ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Phillip Edward White pleaded guilty to one count of bank robbery, in violation
of 18 U.S.C. §§ 2 and 2113(a), and one count of Hobbs Act robbery, in violation of
18 U.S.C. §§ 2 and 1951. In calculating the offense level for the bank robbery, the
district court1 applied a two-level upward adjustment for White’s role in the offense
and a two-level upward adjustment for reckless endangerment during flight. White
appeals, challenging both enhancements.

                                           I.

      On December 12, 2018, White contacted Karen Merrick, asking her for a ride.
Merrick borrowed a U-Haul truck and picked him up. White took over driving, with
Merrick in the passenger seat. White told Merrick he was “going to do something
stupid,” and he took the exit toward Le Mars, Iowa. In Le Mars, White found the
Iowa State Bank and circled the block several times, “casing the bank.” He then
parked the U-Haul, got out, and robbed the bank. After the robbery, White ran back
across the street to the U-Haul, got in on the passenger side, and told Merrick to drive
away. Merrick admitted that “she knew White was going to rob the bank and that she
knew he had robbed the bank before she drove away.”

       Responding to the bank’s alarm, law enforcement pursued the U-Haul truck for
approximately twenty miles, reaching speeds upwards of 76 miles per hour. Merrick
drove through a four-way stop and across stop sticks officers had deployed along the
route. After the stop sticks deflated the U-Haul’s tires, White told Merrick to
continue driving, telling her, “You’re doing fine. Keep driving.” Merrick drove the
truck for a few more miles until she lost control and they went into a ditch.

      White pleaded guilty without a plea agreement; and Merrick, pursuant to a
written plea agreement, pleaded guilty to accessory after the fact. At White’s
sentencing, the district court overruled his objections to the calculation of his



      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                          -2-
Guidelines range, varied upward, and sentenced him to 144 months’ imprisonment
on each count, to be served concurrently.

                                           II.

                                            A.
      White first argues that the district court erred in applying the two-level upward
adjustment for his role in the offense because he “did not exercise control over
Merrick.” White does not contest that he is the one who planned the robbery or that
Merrick told law enforcement that she was afraid of him. Instead, he argues the
upward adjustment was unwarranted because “Merrick knew what [White] was doing
and voluntarily participated in the offense.”

       The district court increased White’s offense level by two levels pursuant to
United States Sentencing Guidelines § 3B1.1(c) because it found he was “an
organizer, leader, manager, or supervisor” in the Le Mars bank robbery. USSG
§ 3B1.1(c). In determining whether to apply this adjustment, courts consider factors
such as “the exercise of decision making authority, the nature of participation in the
commission of the offense, the recruitment of accomplices . . . , the degree of
participation in planning or organizing the offense . . . , and the degree of control and
authority exercised over others.” Id. at § 3B1.1, cmt. (n.4). We review the district
court’s factual findings for clear error. United States v. Keleta, 949 F.3d 1082, 1093
(8th Cir. 2020).

       White concedes he planned the Le Mars robbery and that it was his decision
to use the U-Haul truck to carry it out. He also acknowledges that he robbed the bank
while Merrick stayed behind and that he told her to get in the driver’s seat and drive
the U-Haul truck away from the bank after he robbed it. White’s sole argument is that
Merrick knew about the plan and participated in it. But those facts do not negate
White’s supervisory role in the robbery. Based on the record, we find no clear error.

                                          -3-
                                           B.

       Next, White contends the district court erred in applying a two-level upward
adjustment for reckless endangerment during flight pursuant to USSG § 3C1.2.
White does not challenge the district court’s finding that the “chase” involving law
enforcement and the U-Haul created a substantial risk of death or serious bodily
injury to another person. See USSG § 3C1.2 (“If the defendant recklessly created a
substantial risk of death or serious bodily injury to another person in the course of
fleeing from a law enforcement officer, increase by 2 levels.”). Instead, he argues
that the adjustment was improper because it was Merrick who drove the U-Haul
during the flight from law enforcement, while he was just a passenger. We review
the district court’s factual findings for clear error and its legal conclusions de novo.
United States v. Moore, 242 F.3d 1080, 1081 (8th Cir. 2001).

        Under § 3C1.2, “the defendant is accountable for the defendant’s own conduct
and for conduct that the defendant aided or abetted, counsel, commanded, induced,
procured, or willfully caused.” USSG § 3C1.2, cmt. (n.5). We have said that “in
cases where the defendant was merely a passenger in a fleeing vehicle, the record
must show some form of direct or active participation by the defendant in the
dangerous flight.” United States v. Reggs, 909 F.3d 911, 913 (8th Cir. 2018)
(cleaned up). The record supports such a finding here. White actively participated
by directing Merrick to keep driving, even after the stop sticks were deployed and all
the tires were deflated. As the district court found, “certainly a vehicle trying to flee
with all of its tires deflated does pose a risk that it’s very difficult to control.” This
is enough to show that White “was responsible for or brought about the driver’s
conduct in some way” for the adjustment to apply. See id. at 914 (cleaned up).




                                           -4-
                            III.

We affirm the judgment of the district court.
                ______________________________




                            -5-